UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORED OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-22595 FSI Low Beta Absolute Return Fund Three Canal Plaza, Suite 600 Portland, Maine 04101 (207) 347-2086 Leslie K. Klenk, Esq. Bernstein Shur, Sawyer & Nelson 100 Middle Street Portland, ME 04104-5029 (207) 774-1200 Date of fiscal year end: August 31 Date of reporting period: July 1, 2012 - June 30, 2013 ITEM 1. PROXY VOTING RECORD FSI Low Beta Absolute Return Fund The Fund held no securities during the period July 1, 2012 through June 30, 2013 that required proxy votes and, therefore, there is no voting record to report. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FSI Low Beta Absolute Return Fund By: /s/ Gary W. Gould Gary W. Gould, President Date: 7-15-13
